Exhibit 99.1 NR-16-08 GOLD RESERVE ANNOUNCES CLOSING OF PRIVATE PLACEMENT AND EXTENSION OF MEMORANDUM OF UNDERSTANDING WITH VENEZUELA SPOKANE, WASHINGTON, May 17, 2016 Gold Reserve Inc. (TSX.V:GRZ) (OTCQB:GDRZF) (the “Company” or “Gold Reserve”) is pleased to announce the closing of its previously announced non-brokered private placement (the “Private Placement”). Including the issuance of 5,210,000 Class A Common Shares of the Company (“Shares”) previously announced by the Company, the Company has issued an aggregate of 8,562,500 Shares under the Private Placement at a price of US $4.00 per share for proceeds in the amount of US $34,250,000. The proceeds will be used by the Company for general working capital purposes. No commission or finder’s fee was paid in connection with the Shares issued pursuant to the Private Placement. Such Shares were offered pursuant to exemptions from the prospectus requirements of applicable securities legislation and will be subject to a hold period in Canada of four months and a day from their respective dates of issuance. The Company also announced today that, by mutual agreement, the Company and the Bolivarian Republic of Venezuela have extended the previously announced February 24, 2016 Memorandum of Understanding (the “MOU”) from May 12, 2016 to May 27, 2016. The MOU contemplates settlement, including payment and resolution, of the arbitral award granted in favor of the Company by the International Centre for Settlement of Investment Disputes in respect of the Brisas Project and the payment for the transfer of the related technical mining data previously compiled by the Company, as well as the development of the Brisas and the adjacent Cristinas gold-copper project by the Company and Venezuela. The parties are working diligently to complete the necessary documentation to finalize the agreements contemplated by the MOU. Further information regarding the Company can be located at www.goldreserveinc.com, www.sec.gov and www.sedar.com. Company Contact A.
